DETAILED ACTION

This office action is in response to the amendment filed 11/29/2021. As directed by the amendment, claim 2 has been amended, claim 1 has been cancelled, and no claims have been newly added.  Thus, claims 2-11 are presently pending in this application.  
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation 
Claims 2-4, 6-7, and 10-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Belson (WO2005/070035A2) in view of Kumar (2003/0131844).
Regarding claim 2, Belson in fig 3 discloses a therapeutic system (respiratory system for inducing hypothermia) comprising: an endotracheal tube (system is connected to a tracheal tube or breathing mask (3) for the patient to breathe through (page 16, first full paragraph) having an inlet end and an outlet end (tracheal tubes include a proximal end configured to connect to a source of breathing gas and a distal end to deliver breathing gas to a patient), said endotracheal tube configured to deliver a breathing gas to a patient (tracheal tube is for a patient to breathe through) (page 16, first full paragraph); a ventilator (11) (mechanical respirator) coupled to a source of breathing gas (system may be connected to a ventilator (11) to provide breathing gas) (page 14, first full paragraph, said ventilator (11) configured to deliver the breathing gas to the inlet end of the endotracheal tube (as shown in fig 3, breathing gases from ventilator (11) are delivered to proximal end of patient interface (3) which corresponds to an inlet end of the endotracheal tube) (page 16, first full paragraph), a source of ice particles (9) (fluid source and fluid injector (10) for creating ice particles) (page 14, first full paragraph) configured to be located externally of the patient (as shown in fig 3, source of ice particles (9) is away from the patient interface and therefore is located 
Belson does not disclose an ice line configured to deliver ice particles from the ice source to the outlet end of the endotracheal tube, wherein the proximal end of the ice line is connected to the external source of ice particles and a distal end of the ice line releases the ice particles proximate the outlet end of the endotracheal tube.
However, Kumar in fig 3 teaches a therapeutic treatment system, comprising: an endotracheal tube (202) adapted to deliver a breathing gas mixture to a patient (para [0115]), the endotracheal tube (202) having an inlet end and an outlet end (as shown in fig 3, endotracheal tube has a proximal end adjacent to connector (236) and a distal end forming a distal port (220)), a liquid source (132) to provide a cooled material to a patient (para [0113]), and a line (222) (liquid delivery tube) to deliver the cooling 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Belson by providing an ice line configured to deliver ice particles from the ice source to the outlet end of the endotracheal tube, wherein the proximal end of the ice line is connected to the external source of ice particles and a distal end of the ice line releases the ice particles proximate the outlet end of the endotracheal tubeas taught by Kumar in order to provide the cooling substance directly within a patient’s tracheobronchial tree (Kumar, para [0059]).
Regarding claim 3, the modified Belson’s reference, as shown in fig 3 of Kumar, discloses the ice line (222 of Kumar) is located in parallel with the endotracheal tube (202 of Kumar) (Kumar, fig 3, para [0116]).
Regarding claim 4, the modified Belson’s reference, as shown in fig 3 of Kumar, discloses the ice line (222 of Kumar) is located coaxially within the endotracheal tube (202 of Kumar) (ice line (222) is disposed within endotracheal tube (202)) (Kumar, fig 3, para [0116]).
Regarding claim 6, Belson discloses the source of ice particles comprises an ice generator (ice particles may be generated by source of ice particles (9) by providing a 
Regarding claim 7, Belson discloses wherein the source of ice particles comprises scrapped ice (source of ice particles may be solid ice that is ground or shaved into small particles) (Belson, page 15, first full paragraph).
Regarding claim 10, the embodiment of fig 3 of modified Belson discloses a controller.
The fig 3 embodiment of modified Belson does not disclose the controller controls the delivery of ice in response to a patient's temperature.
However, the fig 2 embodiment of Belson teaches a therapeutic system (respiratory system for inducing hypothermia) comprising a source of breathing gas (1) (supply of compressed breathing gas), a means for cooling the breathing gas (2) (heat exchanger (2) and cooling device (6) for cooling a breathing gas), and a controller (system includes a feedback controller), wherein the controller controls the cooling of the breathing gas in response to a patient’s temperature (temperature probe (7) records a patient’s temperature and the feedback controller associated with the cooling device uses it as feedback to determine the desired temperature of the breathing gas (page 13, third full paragraph).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the controller of the embodiment of fig 3 of modified Belson by providing a feedback control mechanism and a temperature probe as taught by the embodiment of fig 2 of Belson in order to provide to the controller to 
Regarding claim 11, modified Belson discloses a temperature sensor (7) (temperature probe) to record a patient’s temperature (Belson, page 13, third full paragraph)
Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Belson et al and Kumar et al as applied to claim 4 above, and further in view of Rozenberg et al (2009/0234325).
Regarding claim 5, modified Belson discloses an ice line.
Modified Belson does not disclose an ice scatterer at an outlet end of the ice line.
However, Rozenberg in fig 39 teaches a device for cooling of a breathing passage including a line (910) (nasal cavity) for delivering a cooling medium (air/liquid mixture) to a respiratory passage of a patient, and a tip (912) including a scatterer (spray outlet, not shown) at an outlet end of the line (910) (para [0162]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the ice line of modified Belson by providing a scatterer at an outlet end of the ice line as taught by Rozenberg in order to cause ice exiting the ice line to spread in a pattern which will allow the ice to contact as much of the desired tissue as possible and also minimize any mechanical trauma due to a concentrated high velocity jet (Rozenberg, para [0162]).
Claims 8-9 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Belson et al and Kumar et al as applied to claim 2 above, and further in view of Fink et al (4,677,675).

Modified Belson does not disclose the controller controls the delivery of ice in response to a patient's breathing cycle.
However, Fink in fig 1a teaches a device for inhaling an inhalable material including a source of inhalable material (102) (nebulizer) (para [0057] and a controller (118) (control module) (para [0058]) configured to control the delivery of the inhalable material in response to a patient’s breathing cycle (controller (118) may monitor pressure in the airway limb via tubing (116), and use the information to control the source of inhalable material (102) (para [0059]), and includes breathing sensors to monitor breathing characteristics of a patient (para [0065]), and the sensors can be used to monitor the breathing characteristics of the patient to ensure that the inhalable material is efficiently delivered (para [0067])).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the controller by providing a breathing sensor configured to monitor breathing characteristics of a patient and configuring the controller to control the delivery of ice in response to a patient's breathing cycle as taught by Fink in order to allow the inhalable material (ice) to be efficiently delivered throughout the procedure (Fink, para [0067]).
Regarding claim 9, the modified Belson’s reference discloses a breathing sensor (breathing characteristics sensors) (para [0065]).

Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive. 
Applicant argues on page 4, second full paragraph-page 7, first full paragraph of Applicant’s remarks, that Belson does not disclose an ice line configured to deliver ice particles from the ice source to the outlet end of the endotracheal tube, and that Kumar fails to remedy the deficiency of Belson because Kumar discloses a delivery system for a cooled liquid through a tube, and therefore the combination does not disclose the delivery of ice particles from an external ice particle source through an ice delivery tube to be released at a distal end of an endotracheal tube.  However, Kumar’s delivery system is considered to be an appropriate device for delivering ice particles to a lung of a user.  As evidence, Jiang (WO2005/113046) discloses methods for rapidly decreasing the body temperature of a patient by having a patient inhale a mist containing small-diameter ice particles which enter a patient’s respiratory tract (page 1, lines 12-15), wherein the mist of frozen particles may be expelled into an endotracheal tube that can be inserted into a patient (page 5, lines 13-16), and wherein any device capable of forming a mist of frozen particles of 10 mm diameter of less may be used, with Kumar (2003/0131844) being specifically cited as an example (page 5, In 6-7).  Therefore, because Kumar is recognized by the prior art as being a suitable device for forming a mist with frozen particles and being used in combination with an endotracheal tube by expelling frozen ice particles in the endotracheal tube, it would have been obvious to one of ordinary skill in the art to combine the teachings of Belson and Kumar in order to .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS YOUNG SUL whose telephone number is (571)270-5260. The examiner can normally be reached Monday-Friday 8:30 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS Y SUL/Examiner, Art Unit 3785                                                                                                                                                                                                        
/COLIN W STUART/Primary Examiner, Art Unit 3785